DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to the preliminary amendment received November 29, 2022. Claims 1 is amended. Claims 2-20 are newly added. No claims are canceled. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 13-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. (US 2017/0227465, hereinafter referred to as “Hsieh”). Hsieh anticipates claims:
1. A microfabricated optical structure (optical sensing module 100h, see figure 9, is interpreted as the microfabricated optical structure), comprising: 
a substrate (first cladding layer 130 is interpreted as the substrate) having a plurality of pixels (each hole H position is interpreted as a pixel) wherein two or more of the plurality of pixels each comprise: 
a reaction chamber (the hole H is interpreted as the reaction chamber) configured to hold a specimen for analysis (the sample 50 is interpreted as the specimen for analysis); 
a waveguide (light guide player 120 is interpreted as the waveguide) configured to deliver excitation radiation to the reaction chamber (see figure 9); 
an optical sensor (each respective sensor 160 is interpreted as the optical sensor) configured to detect emission radiation emitted from the reaction chamber; and 
a microdisk (the first light converging elements 146a including Fresnel lenses are interpreted as the microdisks, see paragraphs 0065 and 0069) disposed between the waveguide and the optical sensor and configured to increase an amount of the emission radiation that is received by the optical sensor compared to an amount of the emission radiation that would be received by the optical sensor without the microdisk (see figure 9 and paragraphs 0065 and 0069),
the microdisk formed of a material substantially transparent at a wavelength of the emission radiation (see figure 9, the microdisk is formed of a material through which the emission radiation passes, and is therefore substantially transparent the wavelength used).
2. The microfabricated structure of claim 1, wherein the microdisk forms a resonant cavity for collecting and re-radiating the emission radiation (the cavity that houses the elements 146a is interpreted as a resonant cavity as its length would have a resonant frequency, and the cavity collecting and re-radiates the light, see figure 9).
3. The microfabricated structure of claim 1, wherein the microdisk is surrounded by at least one concentric ring configured increase the amount of the emission radiation that is received by the optical sensor (the outer parts of the shape of a Fresnel lens is interpreted as the concentric ring configured to increase the amount of radiation received by the sensor).
4. The microfabricated structure of claim 3, wherein the at least one concentric ring comprises a same material as the microdisk (it’s all part of the same Fresnel lens).
5. The microfabricated structure of claim 1, wherein the microdisk comprises a dielectric material (the material necessarily has a dielectric constant and is interpreted as a dielectric material) having a first index of refraction that is different from a second index of refraction for material surrounding the microdisk (see figure 9; if this wasn’t the case, the Fresnel lens wouldn’t modify the path of the light).
13. The microfabricated structure of claim 1, further comprising an optical filter (150) disposed below the microdisk that is configured to reduce excitation radiation incident on the optical sensor (see figure 9).
14. The microfabricated structure of claim 13, wherein the optical filter comprises a microfabricated structure having periodic modulations in refractive index values in two or three dimensions (see paragraph 0044 which teaches the filter is an interference filter layer formed by a plurality of optical films).
15. A microfabricated optical structure (optical sensing module 100h, see figure 9, is interpreted as the microfabricated optical structure), comprising: 
a substrate (first cladding layer 130 is interpreted as the substrate) having a plurality of pixels (each hole H position is interpreted as a pixel) wherein two or more of the plurality of pixels each comprise: 
a reaction chamber (the hole H is interpreted as the reaction chamber) configured to hold a specimen for analysis (the sample 50 is interpreted as the specimen for analysis); 
a waveguide (light guide player 120 is interpreted as the waveguide) configured to deliver excitation radiation to the reaction chamber (see figure 9); 
an optical sensor (each respective sensor 160 is interpreted as the optical sensor) configured to detect emission radiation emitted from the reaction chamber; and 
a microdisk (the first light converging elements 146a including Fresnel lenses are interpreted as the microdisks, see paragraphs 0065 and 0069) disposed between the waveguide and the optical sensor and configured to increase an amount of the emission radiation that is received by the optical sensor compared to an amount of the emission radiation that would be received by the optical sensor without the microdisk (see figure 9 and paragraphs 0065 and 0069), the microdisk formed of a material having a first index of refraction different from a second index of refraction of material surrounding the microdisk (see figure 9; the microdisk/lens is used to modify the light that passes therethrough, which is accomplished by a difference in refractive index between the material of the lens itself and the surrounding material, meeting the requirement of the claim).
19. A method for fabricating an integrated device, the method comprising: forming, at each of a plurality of pixels (each hole H location is interpreted as a pixel) on a substrate (the first cladding layer 130 is interpreted as the substrate), a reaction chamber (the holes H are the reaction chambers), an optical waveguide (optical waveguide plater 120 is interpreted as the waveguide) arranged to deliver excitation radiation to the reaction chamber, and an optical sensor (160) arranged to receive emission radiation from the reaction chamber; and forming a microdisk (first light converging elements 146a is interpreted as the microdisk) at each pixel between the optical waveguide and the optical sensor, wherein the microdisk is configured to increase an amount of the emission radiation that is received by the optical sensor compared to an amount of the emission radiation that would be received without the microdisk (see figure 9), the forming including forming the microdisk of a material having a first index of refraction different from a second index of refraction material surrounding the microdisk (see figure 9; the microdisk/lens is used to modify the light that passes therethrough, which is accomplished by a difference in refractive index between the material of the lens itself and the surrounding material, meeting the requirement of the claim).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-12, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, as applied to claims 1, 15 and 19 as previously stated.
	With respect to claims 6 and 7, Hsieh discloses the limitations of claims 1 as previously stated. Hsieh is silent to wherein the microdisk comprises an oxide or nitride material; wherein the microdisk is formed from silicon nitride.
However, the examiner takes official notice that microdisks/lenses formed from oxides, nitrides, or silicon nitride are well known in the optical arts and are beneficially used because of their ease of manufacturing optical elements, and desirable indices of refraction, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use these materials as the microdisk, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claims 8-12, Hsieh discloses the limitations of claim 1 as previously stated. In Hsieh, the microdisk is disposed below the waveguide, it has a thickness, it has a cross-section, and has a diameter. However, Hsieh is silent to wherein the microdisk is disposed between 500 nm and 1500 nm below the waveguide; wherein the microdisk has a thickness between 100 nm and 800 nm; wherein the microdisk has an elliptical cross- section taken in a plane parallel to a surface of the substrate; wherein the microdisk has a circular cross- section taken in a plane parallel to a surface of the substrate; wherein the microdisk has a diameter between 0.5 um and 2 um. However, motivated by a desire to create the device to desired performance and functionality standards, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify and optimize the structures of Hsieh such that wherein the microdisk is disposed between 500 nm and 1500 nm below the waveguide; wherein the microdisk has a thickness between 100 nm and 800 nm; wherein the microdisk has an elliptical cross- section taken in a plane parallel to a surface of the substrate; wherein the microdisk has a circular cross- section taken in a plane parallel to a surface of the substrate; wherein the microdisk has a diameter between 0.5 um and 2 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claims 16, 17 and 18, Hsieh discloses the limitations of claims 15 as previously stated. Hsieh is silent to wherein the microdisk comprises an oxide or nitride material; wherein the microdisk is formed from silicon nitride.
However, the examiner takes official notice that microdisks/lenses formed from oxides, nitrides, or silicon nitride are well known in the optical arts and are beneficially used because of their ease of manufacturing optical elements, and desirable indices of refraction, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use these materials as the microdisk, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 20, Hsieh discloses the limitations of claim 19 as previously stated. Hsieh is silent to wherein forming the microdisk comprises depositing a first dielectric material onto the substrate and etching said first dielectric material to form voids in the first dielectric material; wherein forming the microdisk further comprises filling the voids in the first dielectric material with a second material different than the first dielectric material; wherein the first dielectric material has a first index of refraction and the second material has a second index of refraction different from the first index of refraction; wherein the first dielectric material is silicon nitride.
The examiner takes official notice that etching a material to remove desired portions from the whole is a well-known manufacturing process that allows for easily shaping a material by removing undesired portions. Further, utilizing materials in the Hsieh that have desired differences in refractive indices than other parts is routine skill in the art to find optimized functionality for the structures already shown as present in the reference. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize etching, as it is a well-known manufacturing method, and, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use these refractive indices as the microdisk and surrounding materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416; and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874